
	
		II
		109th CONGRESS
		2d Session
		S. 3814
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Roberts (for
			 himself, Mr. Reed,
			 Mr. Voinovich, Mr. DeWine, and Ms.
			 Mikulski) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to restore the Medicare treatment of ownership of oxygen equipment to that in
		  effect before enactment of the Deficit Reduction Act of 2005.
	
	
		1.Short titleThis Act may be cited as the Home
			 Oxygen Patient Protection Act of 2006.
		2.Restoration of
			 medicare treatment of ownership of oxygen equipment
			(a)In
			 generalSection 1834(a)(5) of the Social Security Act (42 U.S.C.
			 1395m(a)(5)), as amended by section 5101(b) of the Deficit Reduction Act of
			 2005 (Public Law 109–171), is amended—
				(1)in subparagraph
			 (A), by striking (E), and (F) and inserting and
			 (E); and
				(2)by striking
			 subparagraph (F).
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 January 1, 2007, and shall apply to individuals receiving oxygen equipment
			 before, on, or after December 31, 2005.
			
